DETAILED ACTION
	The present application is being examined under the pre-AIA  first to invent provisions. 
Applicants’ Amendments
1)	Acknowledgment is made of Applicants’ amendments filed 04/29/22 and 02/03/22 in response to the Office Action mailed 10/06/21. 
Status of Claims
2)	Claim 55 has been amended via the amendment filed 04/29/22.
	Claims 55-72 are pending.   
		Claims 55-57, 60-62, 64 and 68-71 are under examination. 
Prior Citation of Title 35 Sections
3)	The text of those sections of Title 35 U.S. Code not included in this action can be found in a prior Office Action.  					
Prior Citation of References
4)	The references cited or used as prior art in support of one or more rejections in the instant Office Action and not included on an attached form PTO-892 or form PTO-1449 have been previously cited and made of record.
Objection(s) to Specification & Claim(s)
5)	The specification and claim 55, as amended, are objected to for the following reason(s):
	35 U.S.C § 132 states that no amendment shall introduce new matter into the disclosure of the invention. 37 C.F.R 1.75(d)(1) provides, in part, that ‘the terms and phrases used in the claims must find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description.’ 
	Claim 55, as amended, includes the new limitation ‘a second’ enzyme. Applicants do not point to a specific part of the as-filed specification for support and antecedence. The new limitation lacks antecedent basis and descriptive support in the as-filed specification.
Rejection(s) Withdrawn and New Ground(s) of Rejections
6)	The rejection of claims 55, 56, 64 and 69-71 made in paragraph 9 of the Office Action mailed 10/06/21 under 35 U.S.C § 102(b) as being anticipated by US patent 3,098,015 (of record) as evidenced by Nemoto et al. (Chemotherapy 49: 121-125, 2003, of record) (Nemoto et al., 2003, of record) is withdrawn in light of Applicants’ amendment to the base claim. Applicants’ arguments have been considered, but are moot in light of the withdrawal of the rejection and the new rejection set forth below to address the claim(s) as amended.
7)	The rejection of claims 55, 56, 64 and 69-71 made in paragraph 10 of the Office Action mailed 10/06/21 under 35 U.S.C § 102(b) as being anticipated by Pushkaraj et al. (US 4,749,511 A, of record) as evidenced by Nemoto et al. (Chemotherapy 49: 121-125, 2003, of record) (Nemoto et al., 2003) is withdrawn in light of Applicants’ claim amendment. Applicants’ arguments have been considered, but are moot in light of the withdrawal of the rejection.
8)	The rejection of claims 57, 60 and 61 made in paragraph 12 of the Office Action mailed 10/06/21 under 35 U.S.C § 103(a) as being unpatentable over US patent 3,098,015 or Pushkaraj et al. (US 4,749,511 A, of record) as evidenced by Nemoto et al. (Chemotherapy 49: 121-125, 2003, of record) (Nemoto et al., 2003) as applied to claims 55 and 56 above and further in view of Rasmussen (US 20100075376 filed 12/15/2006, of record) is withdrawn in light of Applicants’ claim amendment. Applicants’ arguments have been considered, but are moot in light of the withdrawal of the rejection.
9)	The rejection of claim 68 made in paragraph 13 of the Office Action mailed 10/06/21 under 35 U.S.C § 103(a) as being unpatentable over US patent 3,098,015 (of record) or Pushkaraj et al. (US 4,749,511 A, of record) as evidenced by Nemoto et al. (Chemotherapy 49: 121-125, 2003, of record) (Nemoto et al., 2003) as applied to claim 55 above and further in view of Jones et al. (US 20080293607 A1, of record) and Esposito et al. (J. Cosmet. Sci., 54: 239-250, 2003, of record) is withdrawn in light of Applicants’ claim amendment. Applicants’ arguments have been considered, but are moot in light of the withdrawal of the rejection.
Rejection under 35 U.S.C § 112(a) or (Pre-AIA ), First Paragraph
10)	The following is a quotation of 35 U.S.C § 112(a): 
(a) IN GENERAL. - The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C § 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out the invention.

11)	Claim 55 and the dependent claims 56, 57, 60-62, 64 and 68-71 are rejected under 35 U.S.C § 112(a) as containing subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.  This is a new matter rejection.  
	Claim 55, as amended, includes the new limitation ‘a second’ enzyme. Applicants do not point to a specific part of the as-filed specification for support. The newly added limitation lacks descriptive support in the as-filed specification. Therefore, the identified limitation in the claim(s) and the currently claimed scope of the claim(s) are considered to be new matter.  See M.P.E.P 608.04 to 608.04(c).  
Applicants are invited to point to the descriptive support in specific pages and lines of the disclosure, as originally filed, for the limitation identified above, or alternatively, remove the new matter from the claim(s). Applicants should specifically point out the support for any amendments made to the disclosure. See MPEP 714.02 and 2163.06.  
Rejection(s) under 35 U.S.C § 102
12)	The following is a quotation of the appropriate paragraphs of 35 U.S.C § 102 that form the basis for the rejections under this section made in this Office action:
	A person shall be entitled to a patent unless --
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.
(e) the invention was described in-
(2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that a patent shall not be deemed filed in the United States for the purposes of this subsection based on the filing of an international application filed under the treaty defined in section 351(a).
	
13)	Claims 55, 56, 64 and 69-71 are rejected under 35 U.S.C § 102(b) as being anticipated by US patent 3,098,015 as evidenced by Nemoto et al. (Chemotherapy 49: 121-125, 2003, of record) (Nemoto et al., 2003) and Lackie J. A Dictionary of Biomedicine (1 ed), Oxford University Press, page 1, 2010.
	The transitional limitation 'comprising' represents open-ended claim language and therefore, does not exclude additional, unrecited elements. See MPEP 2111.03 [R-l].  See Moleculon Research Corp. v. CBS, Inc., 793 F.2d 1261, 229 USPQ 805 (Fed. Cir. 1986); In re Baxter, 656 F.2d 679, 686, 210 USPQ 795, 803 (CCPA 1981); Ex parte Davis, 80 USPQ 448, 450 (Bd. App. 1948) ('comprising' leaves 'the claim open for the inclusion of unspecified ingredients even in major amounts').  
	US patent 3,098,015 taught a sterile-filtered solution (i.e., formulation) comprising 200 Christensen units (i.e., biofilm modulating dose) of streptodornase per cc, streptokinase, and Tween 20 surfactant or an anionic surfactant. See the first sentence under Example 1 and the last two full paragraphs of column 2. Said streptodornase is a bacterial deoxyribonuclease of beta-hemolytic streptococci, i.e., Gram-positive bacteria. See the first sentence of the second full paragraph of column 1. US patent 3,098,015 taught a water-containing enzyme solution comprising a mixture of concentrates of streptodornase and streptokinase, and surface-active agents (i.e., surfactants) such as anionic surface-active agents. See at least claims 1 and 11.  That the prior art streptodornase is a mixture of four DNase enzymes is inherent from the teachings of the prior art in light of what was well known in the art at the time of the invention. For instance, Lackie J. identified streptodornase as a mixture of four DNase enzymes of streptococcal origin that degrades DNA. See page 1 of Lackie J.  Thus, the prior art formulation comprised therein an intrinsic second enzyme. Furthermore, that the prior art streptodornase is an anti-biofilm deoxyribonuclease is inherent from the teachings of US patent 3,098,015 in light of what was well known in the art at the time of the instant invention. For example, Nemoto et al. (2003) demonstrated that streptodornase is a deoxyribonuclease or DNase having intrinsic biofilm-removing functions. See at least abstract; the last sentence of page 121; and the last three sentences of page 124 of Nemoto et al. (2003). The prior art solution qualifies as a cleaning solution.  The prior art product meets the structural elements of the instantly claimed product including a second enzyme and therefore anticipates instant claims. The preamble claim limitations ‘for disrupting or preventing a biofilm formation’ merely represent the intended use of the claimed product. A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and wherein the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).  
 Claims 55, 56, 64 and 69-71 are anticipated by US patent 3,098,015 as evidenced by Nemoto et al. (2003) and Lackie J. The reference of Nemoto et al. (2003) or Lackie J. is not used as a secondary reference in combination with US patent 3,098,015, but rather is used to show that every element of the claimed subject matter is disclosed by US patent 3,098,015 with the unrecited limitation(s) being inherent in view of what is known in the art as explained above.  See In re Samour 197 USPQ 1 (CCPA 1978).  
14)	Claims 55-57, 60, 61, 64 and 69-71 are rejected under 35 U.S.C § 102(e)(2) as being anticipated by Gori et al. (US 20150299623 A1 filed 12/10/2012, of record).
	Due to the new matter identified supra, instant claims are afforded the effective filing date of the instant application. Accordingly, the reference of Gori et al. qualifies as art.
	Gori et al. disclosed a composition such as a water-containing washing or cleaning liquid composition comprising one or more anionic surfactants, a deoxyribonuclease (DNase) enzyme, and an enzyme (second enzyme) selected from the group consisting of protease, lipase, cutinase, amylase, carbohydrase, a cellulase, pectinase, oxidase etc. The deoxyribonuclease (DNase) enzyme was a Bacillus subtilis NucB DNase of SEQ ID NO: 1 and Bacillus licheniformis NucB DNase of SEQ ID NO: 2, each having biofilm prevention and removal properties. Said DNase was present in an amount of 1 mg to 40 mg (i.e., a biofilm-modulating dose). See abstract; claims 16-21; the last sentence of section [0243]; Tables 1, 2 and 3; Example 2; and sections [0027] to [0036]; [0011], [0024], [0040] to [0043]; [0079]; [0080] to [0082]; [0095] to [0097]; [0108] to [0110]; [0123], [0133], [0178] to [0182]; [0234], [0246], [0247], [0255], [0251], [0258] and [0268]. Gori’s NucB DNase of Bacillus licheniformis comprised the amino acid sequence of SEQ ID NO: 2, which sequence is >98.0% identical to Applicants’ SEQ ID NO: 4 also from the Gram-positive Bacillus licheniformis.  The NucB DNase of Gram-positive Bacillus subtilis comprised the amino acid sequence of SEQ ID NO: 1, which sequence is >70.0% identical to Applicants’ SEQ ID NO: 4. See the sequence alignments (A) and (B) below. The two DNases in the prior art composition had biofilm prevention and biofilm removal properties at the lowest concentration.  The prior art SEQ ID NO: 1 and SEQ ID NO: 4 read on the Gram-positive bacterial DNase encompassed by the instantly claimed bacterial DNase at least 70% or 95% identical to the Bacillus licheniformis EI-34-6 DNase respectively as expressly defined at paragraph [0023] of Applicants’ specification as amended on 06/28/18, and therefore is expected to have the same intrinsic capacity to disrupt or prevent biofilm formation. 
(A)
US-14-647-186-2 			
Sequence 2, Application US 14647186
Patent No. 10323217 and US 20150299623 A1
GENERAL INFORMATION
APPLICANT: Novozymes A/S
Inventors: Gori et al.
TITLE OF INVENTION: Preventing adhesion of bacteria
CURRENT APPLICATION NUMBER: US 14/647,186
CURRENT FILING DATE: 2015-05-26
NUMBER OF SEQ ID NOS: 2
SEQ ID NO: 2
LENGTH: 142
TYPE: PRT
ORGANISM: Bacillus licheniformis
US-14-647-186-2

Query Match 98.3%; Score 738; DB 1; Length 142; Best Local Similarity 97.2%;  
Matches 138; Conservative 4; Mismatches 0; Indels 0; Gaps 0.

Qy          1 MIKKWAVHLLFSALVLLGLSGGAAYSPQHAEGAARYDDVLYFPASRYPETGAHISDAIKA 60
              ||||||||||||||||||||||||||||||||||||||:|||||||||||||||||||||
Db          1 MIKKWAVHLLFSALVLLGLSGGAAYSPQHAEGAARYDDILYFPASRYPETGAHISDAIKA 60

Qy         61 GHADVCTIERSGADKRRQESLKGIPTKPGFDRDEWPMAMCEEGGKGASVRYVSSSDNRGA 120
              ||:|||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 GHSDVCTIERSGADKRRQESLKGIPTKPGFDRDEWPMAMCEEGGKGASVRYVSSSDNRGA 120

Qy        121 GSWVGNRLNGYADGTRILFIVQ 142
              ||||||||:|:|||||||||||
Db        121 GSWVGNRLSGFADGTRILFIVQ 142

(B)
US-14-647-186-1
Sequence 1, Application US 14647186
Patent No. 10323217
GENERAL INFORMATION
APPLICANT: Novozymes A/S
TITLE OF INVENTION: Preventing adhesion of bacteria
CURRENT APPLICATION NUMBER: US 14/647,186
CURRENT FILING DATE: 2015-05-26
NUMBER OF SEQ ID NOS: 2
SEQ ID NO: 1
LENGTH: 136
TYPE: PRT
ORGANISM: Bacillus subtilis
US-14-647-186-1

Query Match 70.1%; Score 526.5; DB 1; Length 136; Best Local Similarity 68.8%;  
Matches 97; Conservative 15; Mismatches 24; Indels 5; Gaps 1.

Qy          2 IKKWAVHLLFSALVLLGLSGGAAYSPQHAEGAARYDDVLYFPASRYPETGAHISDAIKAG 61
              :|||   |  :| ||| |       ||  :||: || ||||| |||||||:|| |||  |
Db          1 MKKWMAGLFLAAAVLLCL-----MVPQQIQGASSYDKVLYFPLSRYPETGSHIRDAIA EG 55

Qy         62 HADVCTIERSGADKRRQESLKGIPTKPGFDRDEWPMAMCEEGGKGASVRYVSSSDNRGAG 121
              | |:|||:| ||||||:|||||||||||:||||||||:||||| || ||||: |||||||
Db         56 HPDICTIDRDGADKRREESLKGIPTKPGYDRDEWPMAVCEEGGAGADVRYVTPSDNRGAG 115

Qy        122 SWVGNRLNGYADGTRILFIVQ 142
              |||||::: | ||||:|||||
Db        116 SWVGNQMSSYPDGTRVLFIVQ 136

	Claims 55-57, 60, 61, 64 and 69-71 are anticipated by Gori et al. 
Rejection(s) under 35 U.S.C § 103(a)
15)	The following is a quotation of pre-AIA  35 35 U.S.C § 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

		The factual inquiries set forth in Graham v. John Deere Co., 148 USPQ 459, that are applied for establishing a background for determining obviousness under 35 U.S.C § 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art. 
4. Considering objective evidence present in the application indicating obviousness or unobviousness.
  
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C § 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicants are advised of the obligation under 36 C.F.R 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C § 103(c) and potential pre-AIA  35 U.S.C § 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C § 102(a).  
16)	Claims 57, 60 and 61 are rejected under 35 U.S.C § 103(a) as being unpatentable over US patent 3,098,015 (of record) as evidenced by Nemoto et al. (Chemotherapy 49: 121-125, 2003, of record) (Nemoto et al., 2003) and Lackie J. A Dictionary of Biomedicine (1 ed), Oxford University Press, page 1, 2010 as applied to claims 55 and 56 above and further in view of Rasmussen (US 20100075376 filed 12/15/2006, of record).  
	The teachings of US patent 3,098,015 as evidenced by Nemoto et al. (2003) and Lackie J. are set forth supra which are silent on the presence of a deoxyribonuclease from the genus Bacillus or from Bacillus licheniformis. 
However, the NucB DNase enzyme from Bacillus licheniformis and the NucB DNase enzyme from Bacillus subtilis which allowed efficient degradation of DNA were known in the art at the time of the invention. For instance, Rasmussen taught having more than one recombinantly isolated NucB DNase enzyme from Bacillus licheniformis and NucB DNase enzyme from Bacillus subtilis in a liquid composition or medium. See ‘Summary of the Invention’; Examples 4-6; and section 0175. Rasmussen’s NucB DNase allowed very efficient degradation of DNA.  See sections [0009] to [0011].  
	It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to add Rasmussen’s Bacillus NucB DNase enzymes to US patent 3,098,015’s mixture solution or formulation to produce the instant invention. One of ordinary skill in the art would have been motivated to produce the instant invention for the expected benefit of conferring additional DNA-degrading properties to the US patent 3,098,015’s mixture formulation. As set forth in KSR Int'l Co. v. Teleflex Inc., 27 S. Ct. 1727, 1741-42, 82 USPQ2d 1385, 1397 (2007), ‘[i]n determining whether the subject matter of a patent claim is obvious, neither the particular motivation nor the avowed purpose of the patentee controls. What matters is the objective reach of the claim. If the claim extends to what is obvious, it is invalid under § 103’; see also In re Beattie, 974 F.2d 1309, 1312, 24 USPQ2d 1040, 1042 (Fed. Cir. 1992) ([T]he law does not require that the references be combined for the reasons contemplated by the inventor). Furthermore, it is generally obvious to combine two compositions, each of which is taught by the prior art to be useful for the same purpose, i.e., degradation of DNA, in order to form a third composition to be used for the very same purpose. In re Kerkhoven, 205 USPQ 1069 (CCPA 1980). The idea for combining said compositions flows logically from their having been individually taught in the prior art. In re Crockett, 126 USPQ 186, 188 (CCPA 1960). Accordingly, to establish obviousness in such fact situations it is not necessary that the motivation come explicitly from the reference itself. The natural presumption that two individually known agents beneficial in degradation of DNA would, when combined, provide a third composition also useful for degradation of DNA flows logically from each having been individually taught in the prior art. 
	Claims 57, 60 and 61 are prima facie obvious over the prior art of record.
17)	Claim 68 is rejected under 35 U.S.C § 103(a) as being unpatentable over US patent 3,098,015 (of record) as evidenced by Nemoto et al. (Chemotherapy 49: 121-125, 2003, of record) (Nemoto et al., 2003) and Lackie J. A Dictionary of Biomedicine (1 ed), Oxford University Press, page 1, 2010, or by Gori et al. (US 20150299623 A1 filed 12/10/2012) as applied to claim 55 above and further in view of Jones et al. (US 20080293607 A1, of record) and Esposito et al. (J. Cosmet. Sci., 54: 239-250, 2003, of record).
	The teachings of US patent 3,098,015 as evidenced by Nemoto et al. (2003) and Lackie J., or the teachings of Gori et al. are set forth supra, which are silent on the presence of one or more parahydroxy benzoic acid esters (paraben) in the disclosed product. 
	However, having a PARABEN (parahydroxy benzoic acid ester) such as methyl-PARABEN or propyl PARABEN with a microbial deoxyribonuclease in a biofilm hydrolyzing cleaning composition was routine and conventional in the art at the time of the invention. For instance, Jones et al. taught having PARABEN such as methyl-PARABEN or propyl PARABEN in a biofilm hydrolyzing cleaning composition for hydrolyzing biofilms wherein the composition comprised effective amounts of a microbial deoxyribonuclease, one or more enzymes such as amylase, protease, lipase etc, an antimicrobial agent in a solution (i.e., water-containing), an anionic, cationic, non-ionic or amphoteric surfactant or a mixture of these surfactants. See abstract; claims 44 and 45; and sections [0018], [0391], [0392], [0233], [0245] to [0247], [0395] and [0396].
	Additionally, the parabens were recognized in the art as the most widely used antibacterial preservative molecules that are active, not only against molds and yeasts, but also against bacteria.  For example, Esposito et al. taught that among the preservatives used in the art, parabens are the most widely used molecules that are active not only against molds and yeasts, but also against bacteria. Esposito et al. taught other advantages of parabens by teaching that: (a) parabens exhibit antimicrobial activity over a wide pH range of between 4 and 8; (b) the activity of the parabens increases with the increasing chain length of the alkyl moiety and could be potentiated by the use of combinations of parabens since an additive effect occurs; and (c) parabens are nonmutagenic, nonteratogenic, and noncarcinogenic. See page 240.  
	Given the routine and conventional use of a PARABEN such as methyl-PARABEN or propyl PARABEN with a microbial deoxyribonuclease in a biofilm hydrolyzing cleaning composition as taught by Jones et al. and given the art-known fact that antibacterial parabens are the most widely used antibacterial preservatives in the art as taught by Esposito et al., it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to use Esposito’s antibacterial paraben in US patent 3,098,015’s streptodornase-containing mixture solution or formulation or in Gori’s washing or cleaning solution to produce the instant invention. Given the multiple advantageous properties of parabens as taught by Esposito et al., one of ordinary skill in the art would have been motivated to produce the instant invention for the expected benefit of conferring further advantageous antimicrobial properties to US patent 3,098,015’s streptodornase-containing mixture solution or formulation, or to Gori’s washing or cleaning solution.
Claim 68 is prima facie obvious over the prior art of record.
18)	Claim 62 is rejected under Gori et al. (US 20150299623 A1 filed 12/10/2012) as applied to claim 55 above and further in view of Shields et al. (PLOS ONE 8: e55339, pages 1-13, February 2013). 
	The teachings of Gori et al. are set forth supra, which are silent on their Bacillus licheniformis NucB DNase as being Bacillus licheniformis strain EI-34-6 depxyribonuclease. 
	However, a purified NucB DNase of Bacillus licheniformis strain EI-34-6 having biofilm-dispersing and DNA degrading capacities was known in the art. For instance, Shields et al. taught such a NucB DNase of Bacillus licheniformis strain EI-34-6. See the first partial paragraph in right column of page 2.
	It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to add Shield’s purified NucB DNase of Bacillus licheniformis strain EI-34-6 to Gori’s composition to produce the instant invention. One of ordinary skill in the art would have been motivated to produce the instant invention for the expected benefit of strengthening the biofilm preventing and biofilm removing functions of Gori’s composition or conferring additional DNA-degrading properties to Gori’s composition. Doing so would have been well within the realm of routine experimentation, would have been obvious to a skilled artisan and would have yielded predictable results. As set forth in KSR Int'l Co. v. Teleflex Inc., 27 S. Ct. 1727, 1741-42, 82 USPQ2d 1385, 1397 (2007), [i]n determining whether the subject matter of a patent claim is obvious, neither the particular motivation nor the avowed purpose of the patentee controls. What matters is the objective reach of the claim. If the claim extends to what is obvious, it is invalid under § 103"; see also In re Beattie, 974 F.2d 1309, 1312, 24 USPQ2d 1040, 1042 (Fed. Cir. 1992) ([T]he law does not require that the references be combined for the reasons contemplated by the inventor). Since the modification of the prior art represents nothing more than ‘the predictable use of prior art elements according to their established functions’, a prima facie case of obviousness exists. See KSR v. Teleflex, 82 USPQ2d 1385, 1396 (2007). The KSR decision sets forth “if a technique has been used to improve one device, and a person of skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill”. Furthermore, it is generally obvious to combine two compositions, each of which is taught by the prior art to be useful for the same purpose, i.e., degradation of DNA, in order to form a third composition to be used for the very same purpose. In re Kerkhoven, 205 USPQ 1069 (CCPA 1980). The idea for combining said compositions flows logically from their having been individually taught in the prior art. In re Crockett, 126 USPQ 186, 188 (CCPA 1960). Accordingly, to establish obviousness in such fact situations it is not necessary that the motivation come explicitly from the reference itself. The natural presumption that two individually known agents beneficial in degradation of DNA would, when combined, provide a third composition also useful for degradation of DNA flows logically from each having been individually taught in the prior art. 
	Claim 62 is prima facie obvious over the prior art of record.
Relevant Art
19)	The relevant art made of record and not currently relied upon in any of the rejections is considered pertinent to Applicants’ disclosure.  
		A composition, a filtered supernatant, and a liquid culture comprising isolated NucB DNase enzyme of Bacillus subtilis which degrades or digests DNA was known in the art at the time of the invention. For instance, see abstract; paragraph bridging pages 2564 and 2565 as well as pages 2561 and 2562; and Figure 6 legend of Hosoya et al. J. Bacteriol. 189: 2561-2565, 2007.
		With the disclosure that the Varidase preparation is a combination of streptokinase and streptodornase, Suomalainen O. Annales Chirurgiae et Gynaecologiae 72: 62-65, 1983 expressly identified the streptodornase component of the Varidase product as ‘a mixture of four enzymes’. See lines 6, 7 and 10-13 in left column.
		Bouras et al. Pulmon. Pharmacol. Therap. 20: 616-626, 2007 identified streptodornase as a mixture of four DNase enzymes. See the second sentence under section 5.5 on page 623.
Conclusion
20)	No claims are allowed. 
21)	Applicants’ amendment necessitated the new ground(s) of rejection presented in this Office action.  THIS ACTION IS MADE FINAL.  Applicants are reminded of the extension of time policy as set forth in 37 C.F.R 1.136(a).  
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Correspondence
22)	Papers related to this application may be submitted to Group 1600, AU 1645 by facsimile transmission.  Papers should be transmitted to the Office’s Central Rightfax number 571-273-8300 via the PTO Fax Center, which receives transmissions 24 hours a day and 7 days a week. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
23)	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to S. Devi, Ph.D., whose telephone number is (571) 272-0854.  A message may be left on the Examiner’s voice mail system.  The Examiner is on a flexible work schedule, however she can normally be reached Monday to Friday from 7.00 a.m. to 4.00 p.m. (EST).  If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Gary Nickol, can be reached on (571) 272-0835. 
24)	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.Mov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or CANADA) or 571-272-1000. 


/S. DEVI/
S. Devi, Ph.D.Primary Examiner
Art Unit 1645                                                                                                                                                                                                        


August, 2022